PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,614,277
Issue Date:  04 Apr 2017
Application No. 14/431,211
Filing or 371(c) Date: 25 Mar 2015
Attorney Docket No. 20-1699-WO-US 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the Loss of Entitlement to Micro Entity Status and Payment  of Additional Fees Due submission filed October 22, 2020, which is being treated as being filed under 37 CFR 1.29(k) (micro entity status).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.29(k) is hereby REJECTED.

The fee deficiency cannot be accepted because the itemization submitted is not as required by 37 CFR 1.29(k).  Specifically, Petitioner has included a payment for a surcharge, however, the fee paid on October 05, 2020, did not include a surcharge for the 3.5 year maintenance fee.  See 37 CFR 1.29.  

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this of this decision to submit a renewed request for acceptance of a fee deficiency under 37 CFR 1.28(c) along with a replacement itemization listing each fee erroneously paid as a small entity in compliance with  37 CFR 1.28(c)(2)(ii). NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED. 

Further correspondence with respect to this matter should be addressed as follows:

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET







    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)